     Case 1:03-md-01570-GBD-SN Document 4607 Filed 06/27/19 Page 1 of 2




                                           June 27, 2019

Via ECF and electronic mail

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

       Re:     In re Terrorist Attacks on September 11, 2001, 03-md-1570 (GBD) (SN)

Dear Judge Netburn:

         I write on behalf of the Kingdom of Saudi Arabia (“Saudi Arabia”). On June 18, 2019,
Saudi Arabia submitted a letter to supplement the record on the pending motion to compel by the
Plaintiffs’ Executive Committees (“Plaintiffs”) against Saudi Arabia. That letter attached and
cited to the rough transcripts of Dr. Khalil Al Khalil’s and Dr. Osman Kaldirim’s depositions.
The final versions of these deposition transcripts have now been prepared, and are attached to
this letter as Exhibits A (Dr. Khalil’s deposition) and B (Dr. Kaldirim’s deposition). Also
attached as Exhibit C, is a new version of Saudi Arabia’s June 18, 2019 letter, which updates all
citations to the rough deposition transcripts with new citations to the final transcripts. No
substantive changes have been made to Exhibit C.

        Each of these Exhibits reference material that has been designated as Confidential under
the MDL Protective Order (ECF No. 1900). Portions of the final deposition transcripts also
discuss information subject to the Privacy Act Order and Protective Order for FBI Documents
(ECF 4255). Pursuant to ¶ III(d) of the Court’s Individual Practices in Civil Cases, Saudi Arabia
is submitting these Exhibits under seal, subject to further briefing on any disputed confidentiality
issues.

       Immediately after the filing of this letter, counsel for Saudi Arabia will submit to
chambers by electronic mail a copy of this letter and Exhibits A-C. Counsel for Plaintiffs will be
copied on the submission to chambers.
      Case 1:03-md-01570-GBD-SN Document 4607 Filed 06/27/19 Page 2 of 2



The Honorable Sarah Netburn
June 27, 2019
Page 2

                                                Respectfully submitted,


                                                 /s/ Michael K. Kellogg

                                                 Michael K. Kellogg
                                                 Counsel for the Kingdom of Saudi Arabia

Attachments

cc:    Chambers of the Honorable George B. Daniels (via overnight mail)
       All MDL counsel of record (via ECF)
